Citation Nr: 0431583	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  93-27 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a fracture of the left femur, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased disability rating for 
residuals of left suprascapular nerve palsy, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1983 
to February 1984.  He also had three years of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied the issues 
of entitlement to a disability evaluation greater than 
10 percent for the service-connected residuals of a fracture 
of the left femur, status-post rod placement, and entitlement 
to a disability rating greater than 20 percent for the 
service-connected residuals of left suprascapular nerve 
palsy.  

During the current appeal, and specifically by a July 2000 
rating action, the RO awarded an increased evaluation of 
30 percent, effective from June 5, 1999, for the 
service-connected residuals of left suprascapular nerve 
palsy.  By a subsequent rating action dated in October 2001, 
the RO assigned an effective date of March 5, 1992 for the 
grant of this 30 percent evaluation.  Thereafter, by a July 
2004 rating action, the RO awarded an increased evaluation of 
20 percent, effective from May 5, 2004, for the 
service-connected residuals of a fracture of the left femur.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Prior to May 5, 2004, the residuals of a fracture of the 
left femur were manifested by no more than malunion with 
slight knee or hip disability.  

3.  Since May 5, 2004, the residuals of a fracture of the 
left femur are manifested by no more than malunion with 
moderate knee or hip disability.  

4.  The service-connected residuals of left suprascapular 
nerve palsy are manifested by no more than moderate 
incomplete paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent for the service-connected residuals of a fracture 
of the left femur prior to May 5, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5252, 5253, 5255, 5260, & 5261 (2004).  

2.  The criteria for a disability rating greater than 
20 percent for the service-connected residuals of a fracture 
of the left femur since May 5, 2004 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5252, 5253, 5255, 5260, & 5261 (2004).  

3.  The criteria for a disability rating greater than 
30 percent for the service-connected residuals of left 
suprascapular nerve palsy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code 8513 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in February 2004, the RO discussed the type 
of evidence necessary to support the veteran's increased 
rating claims.  Also by this document, the RO notified the 
veteran that VA would make reasonable efforts to help him 
obtain such necessary evidence but that he must provide 
enough information so that VA could request the relevant 
records.  Further, the RO advised the veteran of attempts 
that it had made, and would continue to make, to obtain 
evidence.  In such light, the RO asked the veteran to provide 
authorization for the release of any private medical records.  
Also, the veteran was asked to identify any other evidence or 
information concerning his records so that VA could try to 
obtain them.  

In a statement received almost two weeks later in March 2004, 
the veteran responded that he had no further evidence and 
that he believed that he had presented his case completely.  
Thereafter, in a July 2004 statement, he expressed continued 
dissatisfaction with the determinations made by VA with 
regard to his increased rating claims but also requested that 
the RO transfer his case to the Board "without waiting an 
additional 60 days."  

Furthermore, the March 1993 rating decision; the June 1993 
statement of the case (SOC); as well as the subsequent June 
1996 rating decision and supplemental statement of the case 
(SSOC), July 2000 rating decision and SSOC, October 2001 
rating decision, November 2001 SSOC, and July 2004 rating 
decision and SSOC notified the veteran of the relevant 
criteria and evidence necessary to substantiate his increased 
rating claims.  These documents also included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of the increased 
rating claims on appeal.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of treatment identified by the 
veteran.  Further, during the current appeal, the veteran has 
been accorded multiple pertinent VA examinations.  In this 
regard, the Board notes that, in a September 2004 statement, 
the veteran's representative asserted that the veteran "has 
received a series of inadequate exams that have not contained 
enough information to rate the disability properly."  
However, based on a review of the examination reports and 
other competence evidence, the Board finds that they provide 
sufficient evidence with which to adequately rate all 
pertinent disability.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to these increased rating claims.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Service-Connected Residuals Of A Fracture Of The Left 
Femur

A.  Factual Background

A January 1984 service medical record reflects a diagnosis of 
status post fracture of the femur.  A service medical record 
dated in the following month notes that the veteran had a rod 
placed in his left leg.  In a VA Form 21-4176, Report Of 
Accidental Injury (Form 21-4176), which was received at the 
RO in April 1984, the veteran explained that he had sustained 
a fracture to his femur as a result of an in-service car 
accident which had occurred in June 1983.  

In May 1984, the veteran underwent a VA examination.  At that 
time, he complained of some stiffness and discomfort in his 
left hip area but also reported having full mobility.  A 
physical examination of the veteran's left lower extremity 
demonstrated a six-inch scar on the left lateral buttock 
(from the Kuntscher rod insertion to the fracture of the left 
femur), equal leg length, full flexion of the left hip of 
125 degrees, abduction of the left hip of 45 degrees, a 
negative Fabere's sign, a normal left knee (without heat, 
swelling, or redness), scattered superficial scars which were 
nonrestrictive to movement of the lower limbs (including a 
set of curvilinear scars five inches in length in the left 
foreleg and two inches in the lateral left knee), knee 
flexion of 140 degrees, null point extension with taut 
cruciate and collateral ligaments, ankle dorsiflexion of 
20 degrees, and plantar flexion of 40 degrees ("with 
painless normal in and eversion without excess").  

X-rays taken of the veteran's left femur reflected the 
presence of an intramedullary rod in place transfixing a 
healed fracture of the mid-diaphysis of the femur with 
extensive new bone formation as well as some new bone 
formation around the upper portion of the intramedullary rod 
extending approximately 5.0 centimeters outside the femoral 
neck which the radiologist felt appeared to restrict the 
motion of the hip.  X-rays taken of the veteran's left knee 
were normal except for the intramedullary rod extending into 
the distal metaphysis of the femur.  In pertinent part, the 
examiner diagnosed residuals of a left femoral fracture, 
including open reduction internal fixation and superficial 
scars of the foreleg.  

In August 1984, the RO considered these in-service, and 
post-service, records.  The RO concluded that the evidence 
warranted the grant of service connection for residuals of a 
fracture of the left femur, status post rod placement.  In 
addition, the RO awarded a compensable evaluation of 
10 percent, effective from March 1984, for this disability.  

Subsequently, on March 5, 1992, the RO received the veteran's 
current claim for an increased rating for his 
service-connected left leg disability.  According to the 
relevant evidence received during the current appeal, the 
veteran underwent a VA bones examination in April 1992.  At 
that time, he complained of pain (which worsened in cold 
weather), numbness, and pin-pricking sensation in his left 
leg upon sitting.  The examiner observed that the veteran 
stood on one leg alternatively to undress and to dress 
without apparent pain and that he lifted himself onto the 
table without apparent pain.  

A physical examination of the veteran's left lower extremity 
demonstrated the ability to heel and toe stand, an inability 
to walk without pain, a normal gait, normal neurological 
functioning, and no swelling, deformity, angulation, false 
motion, or shortening.  X-rays taken of the veteran's left 
hip showed an intramedullary metallic rod of the left femur 
for immobilization of the heel fracture in its midshaft, 
extensive callus formation at the fracture site with some of 
the new bone formation projecting medially and posteriorly 
into the adjoining soft tissue, some new bone formation about 
the proximal end of the intramedullary rod superior to the 
neck and greater trochanter of the femur, no recent fracture 
or evidence of osteomyelitis, and an unremarkable hip joint.  
In pertinent part, the examiner diagnosed status post 
internal fixation of the left femur with no peripheral nerve 
pathology.  

In July 1995, the veteran sought VA outpatient treatment for 
complaints of continued left hip problems.  X-rays taken of 
his left femur and left hip showed a healed fracture in the 
left femoral shaft with the presence of internal fixation as 
well as mild post-traumatic arthritis of the left hip.  

Thereafter, in March 1996, the veteran underwent a VA joints 
examination.  At that time, he complained of intermittent 
left leg pain since the in-service accident as well as 
intermittent left leg cramps.  A physical examination of the 
veteran's left lower extremity demonstrated an approximately 
six inch long surgical scar on the posterolateral aspect, 
range of motion of the left hip which was within normal 
limits (including flexion to approximately 120 degrees, 
abduction to 30 degrees, rotational movements to 
approximately 30 degrees, and external rotation to 
approximately 30 degrees on both sides), no swelling or 
deformity, and normal left knee and left ankle joints.  In 
pertinent part, the examiner diagnosed left hip joint 
arthralgia, left leg cramps, and residuals of a fracture of 
the left femur (which was treated with fixation and by a 
rod).  

X-rays taken of the veteran's left pelvis in September 1997 
reflected an intramedullary rod in the femur fixing a healed 
fracture at mid-femoral shaft in anatomic alignment, an area 
of ossification where the intramedullary rod protrudes from 
the proximal femur (which the radiologist felt may, in 
contact with the left iliac wing above the acetabulum, 
restrict movement), evidence of myositis ossificans 
surrounding the fracture site, a well-preserved left hip 
joint, and no other significant abnormality.  

Subsequently, in June 1999, the veteran underwent another VA 
bones examination.  At that time, he complained of some 
residual pain most predominantly in his buttock, some knee 
pain, swelling at his ankle, which worsen with cold weather 
and with activity.  In addition, he complained of numbness in 
his leg as well as some pain at night.  

A physical examination of the veteran's left lower extremity 
demonstrated relatively well-healed scars on his left leg and 
left buttock with no evidence of drainage, chronic erythema, 
or infection; a mild amount of fixed external rotation of 
eight degrees (when compared to the right leg); 80 degrees of 
external rotation of the left hip; zero degrees of internal 
rotation of the left hip; 40 degrees of abduction of the left 
hip; 110 degrees of flexion of the left hip; full extension 
with 130 degrees of flexion of the left knee; no effusion; no 
increased translation on Lachman evaluation; a stable 
posterior cruciate ligament with no evidence of "step-off;" 
quadriceps measurements of 48 centimeters bilaterally; calf 
measurements of 38 centimeters on the right and 
37 centimeters on the left; pain on extremes of rotation of 
the hip passively; and some buttock pain at the left hip near 
the insertion site of the rod.  

X-rays taken of the veteran's left femur showed an 
intermedullary femoral rod extending the extent of the femur 
and trasversing a fracture of the mid-shaft, significant 
callus formation of the shaft and marked dystrophic 
calcification of the soft tissues adjacent to the fracture 
area, and appropriate alignment.  The radiologist concluded 
that the veteran had a healing fracture of his left femur.  
X-rays taken of the veteran's left knee reflected 
enthesopathy of the superior patella and no evidence of 
complications in the knee with regard to the medullary rod 
replacement in the femur.  In pertinent part, the examiner 
diagnosed a healed fracture of the left femur with an 
intramedullary implant in place with some loss of motion at 
the hip joint when compared to the right side and with 
well-preserved distal strength with equal quadriceps on 
direct measurement.  Also, the examiner expressed his opinion 
that there "does not appear . . . [to be] a significant loss 
of motion due to rod impingement."  

In February 2001, the veteran underwent a VA joints 
examination.  At that time, he complained of some left thigh 
and hip pain with rainy weather or upon prolonged standing.  
He stated that he had no complications following the 
placement of the rod in his left leg.  He specifically stated 
that the fracture of his femur healed.  

A physical examination of the veteran's left lower extremity 
demonstrated no significant quadriceps atrophy, range of 
motion from zero to 120 degrees of his left knee, internal 
rotation of the left hip of 20 degrees, external rotation of 
his left hip of 45 degrees, left hip flexion of 120 degrees, 
no pain on ranges of motion, and no pain with palpation of 
the left thigh or left hip.  X-rays taken of the veteran's 
pelvis, left femur, and left hip showed an old fracture of 
the mid-shaft of the femur (with an intramedullary rod and 
with no fracture or loosening of the rod) with excessive 
callus formation at the fracture site with some projecting 
into the soft tissues, another one centimeter soft tissue 
calcification more superficially in the soft tissues, some 
heterotopic bone formation in the gluteal region surrounding 
the intramedullary rod lateral to the hip joint, and 
otherwise well-mineralized of the left pelvis and left hip 
and anatomical articulation of the left hip joint.  In 
pertinent part, the examiner provided an impression of a 
history of a fracture of the left femur as well as status 
post intramedullary nailing with residual discomfort with 
weather changes.  

In March 2002, the veteran sought VA outpatient treatment for 
complaints of left lower leg pain.  He requested some type of 
medication for this left leg pain.  The examiner assessed 
residuals of a left femur fracture with open reduction 
internal fixation and subsequent traumatic arthritis and 
prescribed medication for the veteran's left knee pain.  

Thereafter, in April 2003, the veteran underwent another VA 
examination.  At that time, he complained of a 10/10 
throbbing pain in his left midshaft femoral region radiating 
up to his left hip as well as swelling in his left lower 
extremity.  He reported that he can walk less than a block 
and that his left lower extremity pain occurs with any 
prolonged sitting (more than 10 to 15 minutes).  

A physical examination of the veteran's left lower extremity 
demonstrated relative equal leg lengths and rotational 
profile of both lower extremities, an intact neurovascular 
system, the ability to dorsiflex and to plantar flex the left 
foot without difficulty, palpation of the left mid-thigh 
without tenderness, limited left hip motion (including 
forward flexion to 90 degrees, relatively no internal 
rotation, and only 15 degrees of external rotation), no left 
hip flexion contracture, and 1+ pulses in the left lower 
extremity.  X-rays taken of the veteran's left hip 
approximately one week later in May 2003 showed a stable 
appearance of the intramedullary rod with bone surrounding 
the proximal extension of the right just superior to the 
greater trochanter, mild degenerative joint disease, and a 
well-healed fracture with exuberant callus formation.  

The diagnosis was well-healed left femur fracture with 
post-traumatic degenerative changes of the left hip joint and 
heterotopic ossification in the area of the greater 
trochanter with resulting decreased range of motion and pain 
in the left hip.  The examiner added that there was no 
evidence of malunion or nonunion of the femur.  

Subsequently, on May 5, 2004, the veteran underwent a VA 
joints examination.  At that time, he described constant left 
hip pain as an "11 on a scale of 10" as well as stiffness 
of this joint.  He reported that his left hip pain worsens 
with cold weather, walking, weight-bearing, or bending and 
that his only relief is steroid injections.  He explained 
that he experiences flare-ups of his left hip pain on a daily 
basis.  

A physical examination of the veteran's left lower extremity 
demonstrated a normal gait, a 10 centimeter surgical scar 
over his left hip, symmetrical musculature in the lower 
extremities, no obvious wasting, no leg length discrepancy, 
no rotational changes, flexion of the left hip to 90 degrees, 
extension of the left hip to 30 degrees, adduction of the 
left hip to 20 degrees, abduction of the left hip to 
35 degrees, external rotation of the left hip to 
15-20 degrees, as well as pain and considerable discomfort on 
ranges of motion.  Muscles in the lower extremities were 
symmetrical, there was no showing of atrophy.  X-rays taken 
of the veteran's left hip reflected a healed fracture 
deformity of the left femoral shaft with metallic rod as well 
as mild post-traumatic arthritis in the left hip.  In 
pertinent part, the examiner diagnosed status post 
intramedullary rod to the left femur as well as status post 
hip fracture still in place with degenerative changes in the 
hip.  

By a July 2004 rating action, the RO considered this 
additional evidence.  In particular, the RO awarded an 
increased evaluation of 20 percent for the service-connected 
residuals of a fracture of the left femur, effective from 
May 5, 2004.  



B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, evidence of 
malunion of the femur with slight knee or hip disability 
warrants the assignment of a 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2004).  The next 
higher disability evaluation of 20 percent requires evidence 
of malunion of the femur with moderate knee or hip 
disability.  Id.  In addition, a 30 percent disability 
evaluation necessitates evidence of malunion of the femur 
with marked knee or hip disability.  Id.  Evidence of either 
a fracture of the surgical neck of the femur with a false 
joint or a fracture of the shaft or anatomical neck of the 
femur with nonunion, with weightbearing preserved with the 
aid of a brace, but without loose motion will result in the 
assignment of a 60 percent disability rating.  Id.  The 
highest disability evaluation allowable pursuant to this 
diagnostic code, 80 percent, necessitates evidence of a 
fracture of the shaft or anatomical neck of the femur with 
nonunion and with loose motion (spiral or oblique fracture).  
Id.  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  Normal flexion of the hip joint ranges from zero 
degrees to 125 degrees.  Id.  Normal abduction of the hip 
joint ranges from zero degrees to 45 degrees.  Id.  

Further, according to the relevant diagnostic codes which 
rate impairment resulting from limitation of motion of the 
hip, evidence that flexion of the thigh is limited to 
45 degrees warrants the grant of 10 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).  The 
next higher evaluation of 20 percent requires evidence of 
limitation of flexion of the thigh to 30 degrees.  Id.  A 
30 percent rating necessitates evidence of limitation of 
flexion of the thigh to 20 degrees.  Id.  The highest 
evaluation allowable pursuant to this Diagnostic Code, 
40 percent, requires evidence of limitation of flexion of the 
thigh to 10 degrees.  Id.  

In addition, a 10 percent rating may be assigned with 
evidence of limitation of rotation of the affected leg 
resulting in the inability to "toe-out" more than 
15 degrees or with evidence of limitation of adduction of the 
thigh resulting in an inability to cross legs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (2004).  The highest evaluation 
allowable pursuant to this Diagnostic Code requires evidence 
of limitation of abduction of the thigh with motion lost 
beyond 10 degrees.  Id.  

With regard to limitation of motion of the knee joint, the 
appropriate diagnostic code provides for a compensable rating 
of 10 percent with evidence of limitation of flexion of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2004).  The next higher evaluation of 20 percent requires 
evidence of limitation of flexion of the leg to 30 degrees.  
Id.  The highest rating allowable pursuant to this diagnostic 
code, 30 percent, necessitates evidence of limitation of 
flexion of the leg to 15 degrees.  Id.  

According to the diagnostic code which rates impairment 
resulting from limitation of extension of the leg, evidence 
of such limitation to 10 degrees will result in the 
assignment of a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The next higher rating of 
20 percent requires evidence of limitation of extension of 
the leg to 15 degrees.  Id.  A 30 percent evaluation 
necessitates evidence of limitation of extension of the leg 
to 20 degrees.  Id.  A 40 percent rating requires evidence of 
limitation of extension of the leg to 30 degrees.  Id.  The 
highest evaluation allowable pursuant to this diagnostic 
code, 50 percent, necessitates evidence of limitation of 
extension to 45 degrees.  Id.  

Moreover, the Board notes that, although regulations 
recognize that a part which becomes painful on use must be 
regarded as seriously disabled, see 38 C.F.R. §§ 4.40 and 
4.45, these provisions are qualified by specific rating 
criteria applicable to the case at hand.  As the Board has 
discussed, evaluation of the service-connected residuals of a 
fracture of the veteran's left femur requires consideration 
of any associated left knee disability, including any 
resulting limitation of motion of this joint.  See, 38 C.F.R. 
§ 4.71, Plate II (2004).  Application of the precepts 
enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must also be considered, and the 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Id.  See also, 38 C.F.R. § 4.59 (2004).  

1.  Prior To May 5, 2004

Prior to May 5, 2004, the veteran described a 10/10 throbbing 
pain in his left midshaft femoral region radiating up to his 
left hip, swelling in his left lower extremity, and an 
ability to walk for less than a block.  The veteran's 
descriptions of this service-connected pathology are deemed 
to be competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Importantly, however, the veteran's descriptions 
of the service-connected residuals of a fracture of his left 
femur must be considered in conjunction with the clinical 
evidence of record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that the post-service 
examinations and VA and private outpatient treatment sessions 
conducted prior to May 5, 2004 demonstrated mild degenerative 
joint disease of the left hip with resulting pain and 
limitation of motion of the left hip (including forward 
flexion to 90 degrees, relatively no internal rotation, and 
only 15 degrees of external rotation).  Further, slight 
limitation of motion of the left knee (from zero to 
120 degrees) was also shown.  Significantly, however, these 
post-service evaluations which were completed before May 5, 
2004 also demonstrated a well-healed fracture with exuberant 
callus formation (by radiographic films), no evidence of 
malunion or nonunion of the femur, relative equal leg lengths 
and rotational profile of both lower extremities, 
well-preserved distal strength with equal quadriceps, no 
significant quadriceps atrophy, an intact neurovascular 
system, 1+ pulses in the left lower extremity, no tenderness 
upon palpation of the left mid-thigh, no left hip flexion 
contracture, the ability to dorsiflex and to plantar flex the 
left foot without difficulty, as well as stability and no 
effusion of the left knee.  

The Board further acknowledges that, prior to May 5, 2004, 
the veteran's service-connected left lower extremity 
disability was manifested by slight limitation of motion of 
the left knee and some limitation of motion of the left hip.  
See, 38 C.F.R. § 4.71, Plate II (2004).  Significantly, 
however, radiographic films taken prior to May 5, 2004 showed 
a well-healed fracture with exuberant callus formation.  
Multiple evaluations failed to provide evidence of malunion 
or nonunion of the veteran's left femur.  Without evidence of 
malunion of the left femur with moderate left knee or left 
hip disability, the next higher evaluation of 20 percent, 
prior to May 5, 2004, cannot be awarded.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2004).  

The Board has also considered the application of other 
relevant diagnostic codes.  Specifically, as the Board has 
noted in this decision, prior to May 5, 2004, the veteran's 
left hip was limited in flexion to 90 degrees and had 
relatively no internal rotation and only 15 degrees of 
external rotation.  However, without evidence of limitation 
of flexion of the left hip to 30 degrees, a rating of 
20 percent cannot be granted.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252 (2004).  

Further, prior to May 5, 2004, the veteran was found to have 
a range of motion of his left knee from zero to 120 degrees.  
Significantly, without evidence of limitation of flexion of 
his left leg to 30 degrees, a rating of 20 percent based on 
limitation of flexion of his left knee joint cannot be 
awarded.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  
Additionally, without evidence of limitation of extension of 
his left leg to 15 degrees, a rating of 20 percent based upon 
limitation of extension of his left knee joint cannot be 
granted.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).  

The Board acknowledges that, prior to May 5, 2004, the 
veteran described a 10/10 throbbing pain in his left midshaft 
femoral region radiating up to his left hip, swelling in his 
left lower extremity, and an ability to walk only less than a 
block.  He also reported a worsening of his left lower 
extremity pain with any prolonged sitting (more than 10 to 
15 minutes).  Further, at the March 2002 VA outpatient 
treatment session, the treating physician prescribed 
medication for the veteran's left lower leg pain.  
Evaluations completed prior to May 5, 2004 confirmed 
resulting pain and limitation of motion of the veteran's left 
hip (including forward flexion to 90 degrees, relatively no 
internal rotation, and only 15 degrees of external rotation) 
as well as slight limitation of motion of his left knee (from 
zero to 120 degrees).  

Importantly, however, these post-service evaluations which 
were completed before May 5, 2004 also demonstrated relative 
equal leg lengths and rotational profile of both lower 
extremities, well-preserved distal strength with equal 
quadriceps, no significant quadriceps atrophy, an intact 
neurovascular system, no tenderness upon palpation of the 
left mid-thigh, no left hip flexion contracture, as well as 
stability and no effusion of the left knee.  As such, the 
Board concludes that the 10 percent rating assigned for the 
veteran's service-connected left lower extremity disability 
prior to May 5, 2004 contemplates any functional impairment, 
pain, and weakness that he experienced during that time as a 
result of this disorder.  In other words, there is 
insufficient objective evidence of pain to warrant a higher 
disability evaluation.  See DeLuca, 8 Vet. App. at 204-207; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Consequently, a 
rating greater than 10 percent for the service-connected 
residuals of a fracture of the left femur prior to May 5, 
2004, is not warranted.  Id.  See also, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5252, 5253, 5255, 5260, & 5261.  

The Board must conclude, therefore, that a schedular rating 
greater than the currently assigned evaluation of 10 percent 
for the service-connected residuals of a fracture of the left 
femur prior to May 5, 2004 is not warranted.  The veteran's 
increased rating claim for this disability prior to May 5, 
2004 must, therefore, be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, before May 5, 2004, the veteran's 
left lower extremity disability resulted in marked 
interference with his employment or requires frequent periods 
of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that, before May 5, 2004, his 
service-connected left leg disability resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

2.  Since May 5, 2004

Since May 5, 2004, the veteran has described constant left 
hip pain of such severity as to be rated an "11 on a scale 
of 10" as well as stiffness of this joint.  He has described 
daily flare-ups of his left hip pain and has explained in 
particular that this symptom worsens with cold weather, 
walking, weight-bearing, or bending and that his only relief 
is steroid injections.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of his 
service-connected residuals of a left femur fracture must be 
considered in conjunction with the clinical evidence of 
record as well as the pertinent rating criteria.  

In this regard, the Board acknowledges that the relevant 
objective evidence of record indicates that, since May 5, 
2004, the service-connected residuals of a fracture of the 
veteran's left femur have been manifested by mild 
post-traumatic arthritis of the left hip, some limitation of 
flexion of the left hip (including flexion to 90 degrees, 
extension to 30 degrees, adduction to 20 degrees, abduction 
to 35 degrees, and external rotation to 15-20 degrees) as 
well as pain and considerable discomfort on ranges of motion.  
However, since May 5, 2004, the veteran's service-connected 
left lower extremity disability is also manifested by a 
healed fracture (by radiographic films), a normal gait, an 
asymptomatic scar on the left hip, symmetrical musculature, 
and no obvious wasting, leg length discrepancy, or rotational 
changes.  

Significantly, X-rays taken of the veteran's left hip on 
May 5, 2004 have shown a healed fracture of the veteran's 
left femoral shaft with metallic rod.  Further, no more than 
moderate limitation of motion of the veteran's left hip was 
shown on the May 5, 2004 examination.  See, 38 C.F.R. § 4.71, 
Plate II (2004).  Moreover, other than pain and discomfort on 
ranges of left hip motion, the remainder of the examination 
with regard to the veteran's left hip and left knee has been 
unremarkable.  Without evidence of malunion of the femur with 
marked knee or hip disability, the next higher evaluation of 
30 percent, since May 5, 2004, cannot be awarded.  See, 
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2004).  

Furthermore, the Board has considered additional relevant 
diagnostic codes.  Specifically, the recent VA examination 
demonstrated that the veteran's left hip is limited in 
flexion to 90 degrees.  However, without evidence of 
limitation of flexion of the appropriate hip to 20 degrees, 
the next higher rating of 30 percent cannot be granted.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2004).  

In this regard, the Board acknowledges that the veteran has 
described daily flare-ups of his left hip pain, particularly 
with cold weather, walking, weight-bearing, and bending and 
that he has reported that he only obtains relief for his left 
lower extremity pain with steroid injections.  Further, the 
VA examination conducted on May 5, 2004 demonstrated some 
limitation of motion of the veteran's left hip as well as 
pain and considerable discomfort on the ranges of motion.  

Importantly, however, the May 5, 2004 VA examination has also 
shown symmetrical musculature, a normal gait, and no obvious 
wasting, leg length discrepancy, or rotational changes.  As 
such, the Board concludes that the 20 percent rating 
currently assigned for the veteran's service-connected left 
lower extremity disability contemplates any functional 
impairment, pain, and weakness that he experiences as a 
result of this disorder.  In other words, this 20 percent 
evaluation reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of use of his left lower extremity.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Consequently, a rating greater than 20 percent for the 
service-connected residuals of a fracture of the left femur 
since May 5, 2004, based upon any functional impairment, 
pain, and weakness that the veteran may experience as a 
result of his service-connected left lower extremity 
disorder, is not warranted.  Id.  See also, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5252, 5253, & 5255.  

The Board must conclude, therefore, that a schedular rating 
greater than the currently assigned evaluation of 20 percent 
for the service-connected residuals of a fracture of the left 
femur since May 5, 2004 is not warranted.  The veteran's 
increased rating claim for this disability since May 5, 2004 
must, therefore, be denied.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that, since May 5, 2004, the veteran's 
left lower extremity disability results in marked 
interference with his employment or requires frequent periods 
of hospitalization.  Rather, the Board notes that the 
percentage ratings under the Schedule are representative of 
the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his service-connected left leg 
disability results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  

III.  Service-Connected Residuals Of Left Suprascapular Nerve 
Palsy

A.  Factual Background

A January 1984 service medical record reflects a diagnosis of 
status post left shoulder injury.  A private examination 
conducted in February 1984 demonstrated atrophy of the supra 
and infraspinatus muscle; weakness of the supra and 
infraspinatus muscle, biceps, and deltoid; normal latencies 
along the musculocutaneous and suprascapular nerve; 
abnormalities (including increased polyphasicity and reduced 
recruitment pattern) among the muscles supplied by the C5-C6 
distribution; normal paraspinals in the same segments; and 
remaining muscles in the left upper extremities which were 
normal.  The treating physician concluded that these findings 
represented a partial lesion of the upper trunk of the left 
brachial plexus.  

Additional service medical records dated in February 1984 
reflected treatment for left shoulder pain.  Subsequently, in 
the Form 21-4176, which was received at the RO in April 1984, 
the veteran noted that, as a result of the in-service car 
accident in June 1983, he also sustained a shoulder injury.  

At the May 1984 VA examination, the veteran complained of an 
inability to externally rotate his left shoulder properly or 
to do overhead work.  A physical examination of the veteran's 
left shoulder demonstrated full forward flexion to 
180 degrees, full abduction to 180 degrees, inpoint 
restriction of 10 degrees to 180 degrees only in external 
rotation, full internal rotation to 90 degrees, no sense of 
joint discongruity or crepitus in the left shoulder upon 
circumducting the left humeral head in the glenoid labrium, 
and four broken scars varying from three to four inches in 
length with some early keloid formation.  X-rays taken of the 
veteran's left shoulder were normal.  In pertinent part, the 
examiner diagnosed endpoint restriction external rotation of 
the left shoulder (minor extremity) secondary to accidental 
trauma as well as multiple superficial scars on the left 
posterior shoulder.  

By an August 1984 rating action, the RO granted service 
connection for residuals of left suprascapular nerve palsy.  
Additionally, the RO awarded a compensable evaluation of 
20 percent, effective from March 1984, for this disability.  

Subsequently, on March 5, 1992, the RO received the veteran's 
current claim for an increased rating for his 
service-connected left shoulder disability.  At the April 
1992 VA bones examination, the veteran complained of sharp 
left shoulder pain which worsened upon lifting and which 
radiated to the neck.  The examiner observed that the veteran 
removed and replaced a pullover sweatshirt without apparent 
pain.  

A physical examination demonstrated cogwheels on grip as well 
as decreased range of motion of the left shoulder abduction 
despite the ability to remove a pullover shirt without 
apparent pain.  X-rays taken of the veteran's left shoulder 
reflected no fracture, dislocation, or arthritic change; a 
sclerotic area in the neck of the left humerus which the 
radiologist felt may be secondary to the bone infarct.  The 
radiologist recommended a bone scan to rule out the 
possibility of osteoblastic metastasis.  X-rays taken of the 
veteran's left humerus several weeks later in May 1992 showed 
a soft tissue calcification adjacent to the posterior aspect 
of the junction of the head and neck of the left humerus 
representing myositis ossificans.  In pertinent part, the 
examiner diagnosed a normal shoulder with a questionable area 
involving the left humerus and with no peripheral nerve 
pathology.  

Later in May 1992, the veteran sought private medical care 
for complaints of continuous left shoulder pain.  A physical 
examination demonstrated tenderness over the anterior left 
shoulder area as well as complaints of pain with any movement 
of the joint.  The treating physician recommended ruling out 
a rotator cuff tear of the left shoulder.  

In July 1995, the veteran sought VA outpatient treatment for 
complaints of continued left shoulder problems.  X-rays taken 
of his left shoulder at that time showed sclerosis in the 
humeral neck which was secondary to an old injury and which 
was similar in appearance to that seen in the April 1992 
radiographic films, a somewhat higher (than usual) location 
of the head of the humerus (a finding which was not present 
on prior radiographic films).  The radiologist explained that 
the possibility of a subluxation and/or chronic rotator cuff 
injury may be considered.  

At the March 1996 VA joints examination, the veteran 
complained of intermittent left shoulder pain since the 
in-service injury in 1984.  The veteran also reported that 
his left shoulder pain is more severe during the daytime than 
at night.  In addition, he explained that he hears a popping 
sound when he raises his left shoulder above his head.  He 
further noted that he lifts objects weighing no more than 
30 pounds only if necessary.  

A physical examination of the veteran's left shoulder 
demonstrated no deformity or tenderness, range of motion 
which was within normal limits (with straight leg raising or 
flexion movement to approximately 180 degrees and abduction 
to 90 degrees), and no evidence of pain or tenderness on 
movement of the joint, swelling, or deformity.  In pertinent 
part, the examiner diagnosed left shoulder joint arthralgia 
as well as left arm cramps.  

At the June 1999 VA bones examination, the veteran described 
pain with overhead activity, left shoulder weakness which was 
less predominant than pain of this joint, as well as 
crepitance and popping in his shoulder.  A physical 
examination of the veteran's left shoulder demonstrated 
90 degrees of internal rotation, approximately 60 degrees of 
external rotation, abduction and forward extension to 
approximately 160 degrees, some weakness with external 
rotation, mild pain on Hawkins testing, a nontender 
crossover, some pain to palpation at the subacromial space, 
atrophy and wasting of the infraspinatus with a well-healed 
posterior scar of a somewhat transverse nature near the neck 
of the acromion, distal two-point of less than five 
millimeters, an intact distal motor function, no evidence of 
scapula winging, mild pain with resistive motion at the 
shoulder, and some early fatigability of the shoulder with 
rotator cuff tear along with weakness of motion.  In 
pertinent part, the examiner provided impressions of 
suprascapular palsy of the left shoulder with some residual 
weakness, a rotator cuff tear of the left shoulder with some 
residual weakness, radiographic degeneration at the 
acromioclavicular joint which did not correlate with the 
clinical evaluation, and mild subacromial bursitis of the 
left shoulder.  

In July 2000, the RO considered these additional post-service 
medical records.  In particular, the RO concluded that the 
evidence supported the grant of a 30 percent evaluation for 
the service-connected residuals of left suprascapular nerve 
palsy, effective from June 5, 1999.  

According to additional evidence subsequently received, 
X-rays taken of the veteran's left shoulder in June 1998 
showed a sclerotic area of increased density with a probable 
chip fracture near the greater tuberosity (which the 
radiologist felt was suggestive of a prior subluxation) as 
well as a small osteophyte inferiorly at the 
acromioclavicular articulation.  Magnetic resonance imaging 
(MRI) completed on the veteran's left shoulder in December 
1998 reflected a probable chronic large rotator cuff tear 
with some retraction of the supraspinatus muscle and 
significant inferiorly projecting hypertrophic osteophytes of 
the acromioclavicular joint.  

At the VA joints examination subsequently conducted in 
February 2001, the veteran complained of left shoulder pain 
and nerve injury.  A physical examination of the veteran's 
left shoulder demonstrated abduction to 120 degrees, internal 
rotation to the level of T6, motions which were symmetrical 
with the contralateral side, crepitance with abduction to 
90 degrees, internal and external rotation consistent with 
impingement syndrome, pain with motion, and minimal to 
moderate atrophy with palpation of the supraspinatus muscle 
which was consistent with impingement syndrome or potential 
rotator cuff tear.  In view of the objective evaluation 
findings of normal functioning of the left shoulder muscles 
as well as 5/5 muscle strength, the examiner concluded that 
the evaluation demonstrated no evidence of any nerve injury.  

X-rays taken of the veteran's left shoulder reflected a 2 x 1 
centimeter band-like ossific density over the posterior 
lateral aspect of the humeral neck in the soft tissues (which 
the radiologist felt was most likely represented capsular 
calcifications and ossification), mineralization of the bones 
which were within normal limits, and no tendinous 
calcifications.  In pertinent part, the examiner provided an 
impression of a history of a left shoulder nerve injury with 
impingement syndrome but with normal ranges of motion and 
strength of the left shoulder and without objective evidence 
of nerve injury.  The examiner expressed his opinion that the 
veteran's impingement syndrome was "possibly . . . related 
to chronic wear and tear or from [the] initial injury in the 
past."  

By an October 2001 rating action, the RO granted an earlier 
effective date for the grant of the 30 percent evaluation for 
the service-connected residuals of left suprascapular nerve 
palsy.  Specifically, the RO assigned the day of March 5, 
1992 as the effective date for this award.  

At the March 2002 VA outpatient treatment session, the 
veteran also complained of left shoulder pain and requested 
medication for this symptom.  A physical examination 
demonstrated some pain with abduction of the left shoulder.  
The examiner assessed dislocation and osteoarthritis of the 
left shoulder.  Further, the examiner gave the veteran an 
injection in his left shoulder.  The veteran was found to 
have tolerated the procedure well.  

At the April 2003 VA examination, the veteran complained of a 
daily "10/10" burning pain in his left shoulder as well as 
weakness lifting objects overhead.  He explained that he is 
not involved in any recreational activities because he cannot 
do any strenuous running or any strenuous overhead activities 
due to his shoulder pain.  He denied undergoing any surgery 
of his left shoulder or experiencing any dislocations of this 
joint since the initial injury.  

A physical examination of the veteran's left shoulder 
demonstrated a 5/5 deltoid; a 4/5 rotator cuff; 5/5 biceps, 
triceps, wrist extensors, wrist flexors, and interossei; 
active forward elevation to 100 degrees; active abduction to 
90 degrees; full internal rotation to 60 degrees; external 
rotation to 35 degrees; a positive "empty can" sign; no 
signs of instability; a positive impingement sign; and pain 
over the acromioclavicular joint with palpation.  X-rays 
taken of the veteran's left shoulder reflected degenerative 
changes of the acromioclavicular joint.  

The diagnosis was left acromioclavicular joint arthritis with 
residual left suprascapular nerve palsy.  Further, the 
examiner explained that the veteran's rotator cuff weakness 
due to his palsy was causing him to develop impingement 
symptoms in his left shoulder.  The examiner also concluded 
that the veteran has mild to moderate paralysis of his 
rotator cuff muscles.  

At the May 2004 VA joints examination, the veteran complained 
of left shoulder pain on a scale of 10 out of 10.  He also 
explained that his left shoulder pain worsens when he tries 
to lift his left arm over the level of his chest or when he 
attempts to lift or move anything with his left arm and that 
flare-ups of this pain occur daily.  

A physical examination of the veteran's left shoulder 
demonstrated no wasting (when compared to the right 
shoulder), diminished strength (when compared to the right 
arm), 4/5 left biceps (compared to 5/5 biceps on the right), 
4/5 left triceps (compared to 5/5 triceps on the right), 
forward flexion to approximately 100 degrees, abduction to 
approximately 90 degrees, internal rotation to approximately 
60 degrees, external rotation to 40 to 45 degrees, 
considerable pain on ranges of motion, tenderness over the 
acromioclavicular joint, and notable crepitation and 
"grating??" with motion.  

X-rays taken of the veteran's left shoulder reflected 
sclerosis at the humeral neck secondary to an old injury as 
well as mild degenerative disease of the acromioclavicular 
joint.  Additionally, the examiner noted that the MRI 
completed on the veteran's left shoulder in December 1998 had 
shown a probably chronic large rotator cuff tear with some 
reaction to the supra-spinous muscle which was significant 
inferiorly projecting hypertrophic osteophytes at the 
acromioclavicular joint.  In pertinent part, the examiner 
diagnosed a chronic large rotator cuff tear with impingement 
syndrome of the left shoulder and with degenerative arthritis 
in the left acromioclavicular joint.  



B.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility. See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).  

According to the applicable diagnostic code, evidence of 
moderate incomplete paralysis of the upper radicular group 
(fifth and sixth cervicals) involving the minor extremity 
will result in the assignment of a 30 percent disability 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2004).  
The next higher disability rating of 60 percent requires 
evidence of severe incomplete paralysis of the upper 
radicular group (fifth and sixth cervicals) involving the 
minor extremity.  Id.  The highest disability evaluation 
allowable pursuant to this diagnostic code for neurological 
impairment of the minor extremity, 80 percent, necessitates 
evidence of complete paralysis of upper radicular group 
(fifth and sixth cervicals).  Id.  

Throughout the current appeal, the veteran has described left 
shoulder pain (on a scale of 10 out of 10), which worsens 
when he tries to lift his left arm over the level of his 
chest or when he attempts to lift or move anything with his 
left arm.  In addition, the veteran has complained of 
weakness, crepitance, and popping in his left shoulder.  The 
veteran's descriptions of this service-connected pathology 
are deemed to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Importantly, however, the veteran's 
descriptions of his service-connected left suprascapular 
nerve palsy must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

The Board acknowledges that pertinent evaluations of the 
veteran's left shoulder have demonstrated diminished strength 
(when compared to the right arm), including 4/5 left biceps 
(compared to 5/5 biceps on the right) and 4/5 left triceps 
(compared to 5/5 triceps on the right); limitation of motion, 
including forward flexion to approximately 100 degrees, 
abduction to approximately 90 degrees, internal rotation to 
approximately 60 degrees, and external rotation to 40 to 
45 degrees; considerable pain on ranges of motion; tenderness 
over the acromioclavicular joint; notable crepitation and 
"grating??" with motion; a positive impingement sign; 
minimal to moderate atrophy with palpation of the 
supraspinatus muscle; sclerosis at the humeral neck secondary 
to an old injury and mild degenerative disease of the 
acromioclavicular joint (by radiographic films); and a 
chronic large rotator cuff tear (by MRI).  

According to recent medical opinions, the veteran's left 
shoulder palsy has caused rotator cuff weakness which, in 
turn, has resulted in his development of impingement symptoms 
in this joint.  Significantly, the veteran has been found to 
have only mild to moderate paralysis associated with his 
service-connected left shoulder disability.  

As the Board has discussed in this decision, the veteran's 
service-connected left suprascapular nerve palsy is currently 
evaluated as 30 percent disabling.  The pertinent diagnostic 
code specifically stipulates that the next higher evaluation 
of 60 percent requires evidence of severe incomplete 
paralysis.  Further, the highest rating allowable, pursuant 
to this diagnostic code, 80 percent, necessitates evidence of 
complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8513 
(2004).  Significantly, in the present case, the veteran has 
been to have only mild to moderate paralysis related to his 
service-connected left shoulder disability.  Consequently, a 
rating greater than the currently assigned evaluation of 
30 percent for the service-connected left suprascapular nerve 
palsy cannot be awarded.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the left suprascapular nerve palsy 
results in marked interference with the veteran's employment 
or requires frequent periods of hospitalization.  Rather, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned herein.  What the 
veteran has not shown in this case is that left suprascapular 
nerve palsy results in unusual disability or impairment that 
renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.  


ORDER

A disability rating greater than 10 percent for the 
service-connected residuals of a fracture of the left femur 
prior to May 5, 2004 is denied.  

A disability rating greater than 20 percent for the 
service-connected residuals of a fracture of the left femur 
since May 5, 2004 is denied.  

A disability rating greater than 30 percent for the 
service-connected residuals of left suprascapular nerve palsy 
is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



